~y

 

Case 1:17-cr-00140-NONE-SKO Document 43-1 Filed 01/24/19 Page 1of3

No. 1:17-cr-00140 LJO
= 4 mui —_ Sot

7 At Dé: 2018

 

 

UNITED STATES DISTRICT COURT

Eastern District of California vg DISTR! court ,
eaShERN DISTRICT yy Gaus

iminal Divisi /
Criminal Division Me

THE UNITED STATES OF AMERICA

VS.

JACOB ERIC BLANCO DiS DLLE SLO Z2/7OD

 

SUPERSEDING INDICTMENT

VIOLATION(S): 18 U.S.C. § 2251 (a) and (e) — Sexual Exploitation Of Children And Attempt (Five Counts);
18 U.S.C. § 2252(a) (2) — Receipt and Distribution Of A Visual Depiction Of
a Minor Engaged In Sexually Explicit Conduct and Attempt;
18 U.S.C. § 2253 - Criminal Forfeiture

 

A true bill,

a af Geis Qn, bap

 

GPO 863 525

 
AO 257

Case 1:17-cr-00140-NONE-SKO .. Document 43-1 Filed 01/24/19 Page 2 of 3

(Rev. 9/92) __ YES: SAB conflict in USAO (before 01/01/13) __ YES: SKO conflict in USAO (Before 4/12/10) pep igusc 3170

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION —-— IN U.S. DISTRICT COURT |

BY (© COMPLAINT (OO INFORMATION O INDICTMENT
SUPERSEDING: Case No. 1:17-cr-00140 LJO

OFFENSE CHARGED
Please see Indictment

PLEASE SEE INDICTMENT LC] Petty
1 Minor
o Misdemeanor

Felony

U.S.C. Citation
Please see Indictment

’ Place of offense
Fresno County

 

[Name of District Court, and/or Judge/Magistrate Judge Location (City)
EDCA , ,

 

 

 

 

PROCEEDING

 

Name of Complainant Agency, or Person (& Title, if any)

|SA Kotman/HSI |

.€ person is awaiting trial in another Federal or State Court, give name
of court

C1 this person/proceeding is transferred from another district per

 

FRCrP [] 20 OO 21 CO) 40. Show District
(this is a reprosecution of charges

préviously dismissed which

were dismissed on motion of: SHOW

OO OUS«.At’y 0 Defense DOCKET NO.

(this prosecution relates to a pending’
case involving this same defendant

Ld

MAGISTRATE
JUDGE CASE NO.

X] prior proceedings or appearance(s)
before U.S. Magistrate Judge
regarding this defendant were
recorded under >

 

 

 

 

Name and Office of Person
Furnishing Information on .

_ THIS FORM | Maria G. Robles |

US. Att’y OJ Other U.S. Agency

Name of Asst. U.S.
Att’y (if assigned)

FORFEITURE ALLEGATION

David L. Gappa

 

 

 

 

 

DEFENDANT -—- USS. vs.
» | JACOB ERIC BLANCO

 

 

Address
Birth Male C1 Alien
Date . :
_O Female (if applicable)
|_(Optional unless a juvenile)
DEFENDANT

 

 

IS NOTIN CUSTODY
1) 1 Has not been arrested, pending outcome of this proceeding

If not detained, give date any prior » :

summons was served on above charges

 

 

 

2) © Isa Fugitive
3) (© Ison Bail or Release from (show District)
IS IN CUSTODY
4) Bi On this charge
5) (© On another conviction
6) 1 Awaiting trial on other charges } oO Fed’! & State
If answer to (6) is “Yes,” show name of institution
|Fresno County Jail
vi If “y, ”
Has detainer U Yes give lop
2
been filed? Cc No f Flea | |
; Mo. Day Year
DATE OF
ARREST- |
Or... if Arresting Agency & Warrant were not Federal
Mo. Day Year

DATE TRANSFERRED
TO U.S. CUSTODY >

 

 

(J This report amends AO 257 previously submitted

 

. ADDITIONAL INFORMATION OR COMMENTS |
Defendant in custody. Please schedule Arraignment and Plea on the Superseding Indictment for 1/30/19 in front of Judge O’Neill at 9:15 a.m. .

 
 

Case 1:17-cr-00140-NONE-SKO Document 43-1 Filed 01/24/19 Page 3 of 3

SUPERSEDING INDICTMENT

1:17-cr-00140 LJO

DEFENDANT :

COUNTS ONE - FIVE:

VIOLATION:

PENALTIES ;

COUNT SIX:

VIOLATION:

PENALTIES :

FORFEITURE ALLEGATION:

VIOLATION:

AUSA INI hans

PENALTY SLIP

JACOB ERIC BLANCO

t

18 uSC 2251(a) and (e)
Sexual Exploitation of Children and
Attempt

same for each count

15-30 years imprisonment
$250,000 fine

Lifetime supervised release
$100 penalty assessment
$5,000 special assessment

18 U.S.C. Section 2252 (a)(2) and

(b) (1)

Receipt and Distribution of a Visual
Depiction of a Minor Engaged in
Sexually Explicit Conduct and Attempt

20 years imprisonment -—- maximum
5. years imprisonment - minimum
$250,000 fine .
Lifetime supervised release
$100 penalty assessment

$5,000 special assessment

18 U.S.C. § 2253
